Citation Nr: 1135374	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Philadelphia, Pennsylvania in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased disability evaluation for his service-connected PTSD.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge that he received treatment at the VA Camden Clinic in approximately November or December 2010.  The most recent VA mental health record, however, is dated March 2010.  These records are signed by a VA physician with the initials T.S.W.  Since the Veteran has reported continued psychiatric treatment with VA since March 2010, records prepared since this time should be obtained and incorporated into the evidence of record.  

The Veteran also testified that he was last seen by a private physician with the initials C.G.H. in Cherry Hill, New Jersey in October 2010.  However, the most recent treatment record from Dr. H. of record is dated May 2010.  More recent treatment records should also be obtained from Dr. H. and incorporated into the evidence of record.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the VA Clinic in Camden, New Jersey dated from March 2010 to the present.  All records that are obtained should be incorporated into the claims file.    

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. C.G.H., located in Cherry Hill, New Jersey, from May 2010 to the present.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

3.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


